Citation Nr: 1213071	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  05-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a dental disorder, to include as secondary to service-connected diabetes mellitus, for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2004 and July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2008; the hearing transcript has been associated with he claims file.

The Board remanded the case to the RO/Appeals Management Center (AMC) for further development in December 2008 and again in November 2010; that development having been completed, the claim is now ready for appellate review.  

As noted in the prior remand, the current claim for service connection for a dental disorder is for compensation purposes only.  In a January 2005 statement of the case, the RO informed the Veteran that his claim for VA dental treatment was referred to the VA Medical Center Dental Clinic for treatment purposes only.  The Board notes that VA treatment records dated in 2006 and 2007 show that the Veteran has been in receipt of Class III dental treatment by VA.


FINDING OF FACT

The Veteran does not have a dental disorder for which compensation can be authorized. 


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161, Diagnostic Codes 9900-9916 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in January 2004, January 2006, and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that the January 2004 letter was sent to the Veteran prior to the April 2004 and July 2004 rating decisions.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess however, was sent after the initial adjudication of the Veteran's claims.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and an April 2006 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's available service treatment records, VA treatment records, and private treatment records are associated with the claims folder. 

In December 2008 and November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the December 2008 remand was issued in order for the RO, in pertinent part, to obtain outstanding treatment records and to afford the Veteran a VA dental examination to include a VA dental opinion regarding whether the Veteran's dental disorder was related to his service-connected diabetes mellitus.  The November 2010 remand was issued in order for the Veteran to be provided another VA dental examination to determine if the Veteran's dental disorder was related to his service-connected diabetes mellitus.  The requested records having been obtained, and the requested VA examination including an etiological opinion having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded various VA examinations and medical opinions dating in April 2009, January 2011, and January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are collectively more than adequate, as they are predicated on a full reading of the VA medical and dental records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its December 2008 and November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

In this case, the Veteran seeks service connection for a dental disorder, which he asserts is secondary to his service-connected diabetes mellitus type II.  He has not advanced another theory of entitlement to service connection, nor has one been reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355(2009) (holding that claims which have no support in the record need not be considered by the Board, because the Board is not obligated to consider "all possible" substantive theories of recovery, and that where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Indeed the Board notes the Veteran's testimony at his October 2008 video hearing at which he answered, "[n]o, not at all," to the question of whether he was claiming that his dental condition started in service.  See October 28, 2008, Board hearing transcript p. 23.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of secondary service connection may be made.  This had not been the previous practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Lay evidence is competent to establish observable symptomatology and in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

As noted above, the Veteran asserts that he has a dental disorder due to complications associated with his service-connected diabetes mellitus.  The Veteran, as a lay person, is competent to report any observable manifestations of a dental disorder that may be present.  See Layno, supra.  However, the Board finds that the Veteran is not shown to have a dental disorder causally related to, or aggravated by, his diabetes mellitus for which VA compensation is authorized.

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381 (2011).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a) (2011).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b) (2011).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2011).

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C) (West 2002); 38 C.F.R. § 17.161(c) (2011).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service. 38 C.F.R. § 3.306(b)(1) (2011); VAOPGCPREC 5-97.

In this case, the medical evidence of record does not show and the Veteran does not contend that the Veteran's dental condition is a result of dental trauma in service, and as noted above, the record indicates that the Veteran is receiving Class III VA dental treatment.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.  DC 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible. DCs 9901 and 9902 address loss of the mandible.  DCs 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  DC 9905 addresses temporomandibular articulation and limited jaw motion.  DCs 9906 and 9907 contemplate loss of the ramus, and DCs 9908 and 9909 address loss of the condyloid process.  DCs 9910 and 9910 concern loss of the hard palate.  Loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is contemplated under DC 9913, and loss of the maxilla is addressed under DCs 9914 and 9915.  DC 9916 concerns malunion or nonunion of the maxilla.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381 , 17.161 (2011).

As relevant to this case, Diagnostic Code 9913 (2011) establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a maximum 40 percent disability rating is warranted for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating for the loss of all upper and lower teeth on one side.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  As noted, these ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease. 38 C.F.R. § 4.150 (2010).  Thus, compensation is available for loss of teeth only if such is due to substance loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, but not due to periodontal disease.  

In connection with the present claim, which was filed in January 2004, the Veteran has been afforded multiple VA examinations dated April 2009, January 2011, and January 2012.  The April 2009 VA examination noted that the Veteran had lost 12 teeth, with only 20 remaining, and while masticatory surface could be assisted with prosthesis, the patient did have some impairment due to teeth loss.  The examiner further noted moderate maxillary bone loss and limited mandibular bone loss, but no limitation in interincisal range of motion.  The examiner opined that the Veteran's bone loss and possible loss of teeth were at least as likely as not etiologically related to the Veteran's periodontal disease.  The Board notes that the VA examiner did not address whether the Veteran's loss of teeth due to loss of substance of the body of the maxilla or mandible (bone loss) was proximately due to, the result of, or permanently aggravated by disease (service-connected diabetes mellitus), as requested in the December 2008 remand, as such the issue was remanded again in November 2010.

As previously noted, the Veteran was afforded a VA examination in January 2011.  The examiner noted that the Veteran had irregular dental care over his oral health care history.  Upon examination it was noted that the Veteran had maxillary tooth loss in posterior quadrants results in functional impairment of masticatory efforts.  The examiner noted that the Veteran had lost 12 teeth, all of which were replaceable by prosthetic.  With regard to the extent of bone loss the examiner noted that the Veteran had generalized mild to moderate bone loss on maxilla that was replaceable by prosthetic.  The examiner opined that it was unlikely (less than 30 percent) that the Veteran's loss of odontogenic structures is due to diabetes mellitus.  The examiner further noted that diabetes is a risk factor for periodontal disease but not a sole cause for tooth loss.  The examiner then noted that within the context of limited routine dental care provision and home care habits, periodontal disease is a proximal determinant of tooth loss.  Diabetes is one of the many risk factors often present, but not a proximal determinant of tooth loss.  

The Veteran was afforded an additional VA dental opinion in January 2012 because the previous examiner addressed etiology in terms of 30 percent rather than the required 50 percent with regard whether the Veteran's claim was at least as likely as not related to his service-connected diabetes mellitus.  In this regard the examiner reviewed the Veteran's claims file and noted that the Veteran was diagnosed with mild to moderate periodontal disease.  The evidence indicated that the Veteran reported sporadic dental care over the previous three decades and had only been receiving dental treatment at the VA since 2005.  The examiner noted the Veteran's A1c levels (measurement for blood sugar levels) over the previous 7.5 years and noted that it was clear that no improvement in the A1c levels could be correlated with intense periods of dental treatment.  The examiner then noted that the Veteran had a high caries index which was the result of poor dental hygiene and a diet high in refined sugar rather than the result of the Veteran's service-connected diabetes mellitus.  Specifically the examiner noted that the Veteran had lost 4 teeth due to caries since September 2005 despite endodontics, prosthetic, and restorative treatment.  The examiner then opined that it is not at least as likely as not (probability greater than 50%) that the Veteran's dental condition is related to or resultant from his diabetes.  The examiner then stated that the Veteran's tooth loss is attributed to dental caries.  

The Board notes that the medical examiner for the January 2012 VA dental opinion is a physician and competent to diagnose the Veteran's claimed disability.  Also, he based his conclusion on a thorough review of the Veteran's medical history, both dental and medical examinations, and lay evidence documented in the claims folder.  For those reasons, the Board affords the medical examiner's opinion significant probative value.  Additionally the Board affords significant weight to the previous VA dental examiner's opinions as well which further stated that the Veteran's loss of teeth is the result of his periodontal disease and not his service-connected diabetes mellitus.  

While the Board recognizes that the January 2012 dental examiner did not specifically state that the Veteran's diabetes mellitus had not caused or aggravated his dental disorder, the Board finds that as the Veteran does not have a dental disorder for which compensation is authorized, the examiners' failure to specifically address this point is moot.  The Board further notes that the Veteran's treatment records do not indicate that he has a dental disorder either causally related to, or aggravated by, his service-connected diabetes mellitus for which compensation is authorized at any time relevant to the claim/appeal period.  The Board acknowledges the letter from the Veteran which stated that a private doctor told the Veteran that he thought the reason the Veteran was losing so many teeth was because the high blood sugar increased the sugar level in the Veteran's saliva which caused tooth decay.  However, the records that the Veteran submitted with that letter do not support the Veteran's statement.  As such the Board affords greater probative weight to the VA dental examiners.  

In this case, the record does not reflect chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, condyloid process, or hard palate, or any loss of body of, or malunion or nonunion of, the maxilla or mandible.  As noted, missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  Thus, while the record reflects that the Veteran has lost teeth due to periodontal disease, it does not reflect that any such tooth loss has been due to loss of body substance of the maxilla or mandible due to trauma or disease such as osteomyelitis and not periodontal disease.  Thus, even assuming that the Veteran's dental disability is secondary to or aggravated by his diabetes mellitus, under the applicable regulations and diagnostic code, the Veteran does not have a service-connected compensable dental disability based on current examination findings.  The Veteran has been diagnosed with periodontal disease, which is not considered a disability for compensation purposes.  See 38 C.F.R. § 17.161 (2011).  Moreover, the record does not reflect, and the Veteran has not asserted, that any other dental conditions exist for which service-connected compensation benefits are available under 38 C.F.R. § 4.150, DCs 9900-9916.  As such, the Veteran does not have a dental disorder for which compensation can be authorized.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2011).

In reaching this conclusion, the Board has, as above, considered the reasonable-doubt doctrine at 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a dental disorder for VA compensation purposes is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


